



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Sinclair, 2016 ONCA 683

DATE: 20160913

DOCKET: C60968

MacPherson, Pepall and Pardu JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Grenville Sinclair

Appellant

Grenville Sinclair, acting in person

Joseph Di Luca, duty counsel

Faiyaz Amir Alibhai, for the respondent

Heard and released orally: September 7, 2016

On appeal from the sentence imposed on May 26, 2016 by
    Justice Kenkel of the Ontario Court of Justice.

ENDORSEMENT

[1]

The appellant appeals his sentence of nine years. He does so on a single
    basis, namely, that his sentence should be reduced to take into account this
    court's decision in
R.v. Baks
, 2015 ONCA 560, which reduced the
    sentence of the appellant's co-accused from nine to six years.

[2]

We agree with the core of the appellant's submission. There is no doubt
    that parity between Ms. Baks and the appellant was at the heart of the
    appellant's nine year sentence based on a joint submission.

[3]

This court reduced Ms. Baks sentence by three years because of a
    constellation of four "powerful mitigating factors" (para 4). In our
    view, two of those factors apply to the appellant.

[4]

First, the trial judge noted that "rehabilitation is realistic"
    for the appellant and this is confirmed by the excellent progress made by the
    appellant at Beaver Creek Institution, progress, which we note, the Crown
    accepts.

[5]

Second, although the appellant did not co-operate with the authorities
    as early as Ms. Baks, his co-operation, notably by testifying against the
    kingpin of the criminal enterprise, was ultimately full and important.

[6]

In our view, the other two mitigating factors in
Baks
do not
    assist the appellant. Indeed, one of them (the romantic relationship between
    Ms. Baks and the appellant leading to Ms. Baks' criminal activity) counts
    against the appellant.

[7]

The appeal is allowed and the appellant's sentence is reduced from nine
    to eight years.

J.C. MacPherson J.A.

S.E. Pepall J.A.

G. Pardu J.A.


